Citation Nr: 1744722	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a separate compensable rating for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an effective date earlier than June 8, 2005 for the award of service connection for end stage renal disease with hypertension status-post pre-diabetes kidney transplant.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and October 2010 and May 2013 rating decisions issued by the RO in Atlanta, Georgia.  The Veteran's claims are currently in the jurisdiction of the RO in Atlanta, Georgia.  

In the Veteran's May 2013 substantive appeal, he requested a Board videoconference hearing before a Veterans Law Judge.  However, in correspondence received in January 2012, the appellant's representative withdrew the request for a Board hearing.

The issue of entitlement to a separate compensable rating for hypertension was before the Board in March 2016 at which time it was remanded for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that in June 2013, the Veteran filed a notice of disagreement regarding the issue of entitlement to a rating in excess of 60 percent for end stage renal disease with hypertension, adjudicated in the May 2013 rating decision.  However, in correspondence received in 2016, prior to the issuance of a Statement of the Case, the appellant's representative indicated that the Veteran no longer wished to pursue the claim.  

The issues of entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity, entitlement to an earlier effective date for the award of service connection for end stage renal disease with hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal for the issue of entitlement to a separate compensable rating for hypertension is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to a separate compensable rating for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, in correspondence received in March 2016, the Veteran, through his authorized representative, indicated that he wanted to withdraw his appeal with respect to the issue of entitlement to a separate compensable rating for hypertension.  This written correspondence is explicit, unambiguous, and, given that it was filed by the Veteran's attorney, done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

Entitlement to a separate compensable rating for hypertension is dismissed.


REMAND

In the July 2006 rating decision, the RO granted service connection for end stage renal failure disease with hypertension and assigned a 60 percent rating, effective June 8, 2005.  In correspondence received in March 2007, the appellant's representative requested consideration of the issue of entitlement to an earlier effective date for the award of service connection for a kidney disorder.  The Board construes such statement to be a timely notice of disagreement with the effective date assigned.  However, there is no indication that a Statement of the Case (SOC) discussing the assigned effective date has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Additionally, in the May 2013 rating decision, the RO granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent rating, effective May 4, 2011.  In June 2013, the appellant's representative filed a timely notice of disagreement with the initial rating assigned.  A SOC has not been issued.  The Board observes that in a July 2016 Decision Review Officer conference report, the RO indicated that the claim had been withdrawn.  The evidence of record demonstrates that the claims regarding increased ratings for peripheral neuropathy of the upper extremities was withdrawn; however, there is no indication that the claim regarding peripheral neuropathy of the right lower extremity was withdrawn.  As such, a SOC must be issued on remand.  See Manlincon, supra.

Additionally, the Veteran asserts that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The Veteran underwent VA examinations in September 2016 to determine the impact of his service-connected disabilities on his ability to work.  The VA examiners concluded, in pertinent part, that the Veteran's service-connected kidney disability, diabetes mellitus, peripheral neuropathy, and vascular conditions, impacted his ability to work, however, he could do sedentary work, light lifting up to 10 pounds, and work requiring walking and/or standing.  While the examiners provided opinions regarding the individual effects of the Veteran's service-connected disabilities on his employability, there was no consideration regarding the combined effects of the disabilities on the appellant's ability to obtain and maintain substantially gainful employment.  The Board observes that the majority of the Veteran's service-connected disabilities consist of disabilities associated with his service-connected diabetes mellitus.

Given the available record, the Board finds it necessary to remand the claim for a "combined effects" medical opinion in order to sufficiently address the issue on appeal.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Lastly, in the Application for Increased Compensation Based on Unemployability, the Veteran indicated that he was employed with a railroad company for approximately 35 years.  However, the record indicates that the RO did not undertake efforts to obtain information regarding the nature of the Veteran's employment.  Such efforts must be made on remand.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a Statement of the Case has been issued to the Veteran and his representative addressing the issues of entitlement an effective date earlier than June 8, 2005, for the award of service connection for end stage renal disease with hypertension status-post pre diabetes kidney transplant and entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  The issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Send Requests for Employment Information (VA Form 21-4192) to the Veteran's identified former employer for the purpose of obtaining clarification as to the nature of the Veteran's duties, the nature of any employment accommodations made as the result of the Veteran's service-connected disabilities, and the reason(s) why employment ended. 

All reasonable attempts should be made to obtain such records, to include notifying the Veteran if any attempt is unsuccessful.

3.  Forward the claims file to an appropriate VA examiner for the purpose of obtaining an opinion commenting on the effects of the combination of the Veteran's service-connected disabilities on his ability to secure or follow gainful employment.

The examiner is advised that the Veteran is currently service connected for hearing loss, diabetes mellitus with erectile dysfunction, end stage renal disease with hypertension associated with diabetes mellitus, peripheral vascular disease of the upper extremities associated diabetes mellitus, right status-post cataract and lens implant associated with diabetes mellitus, peripheral neuropathy of the upper extremities associated with diabetes mellitus, and peripheral neuropathy of the right lower extremity associated with diabetes mellitus.

The examiner should provide an opinion by commenting on the "combined effects" of the Veteran's service-connected disabilities on his ability to secure or follow gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.  If the examiner determines that an examination is necessary, one should be scheduled.  

4.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


